DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final action is in reply to the amendments and remarks filed on 14 February 2022.
Claims 1 and 16 have been amended.
Claim 8 has been canceled.
Claims 18-44 are withdrawn from consideration.
Claims 1-7 and 9-44 are currently pending and Claims 1-7 and 9-17 have been examined.

Response to Amendment
Applicant’s cancelation of Claim 8 is sufficient to overcome the 112 rejection previously raised.  That rejection is respectfully withdrawn.
Applicant’s amendments and remarks are sufficient to overcome the 101 rejection and the claimed invention is considered eligible under 101 because every step performed by the processor requires interaction with an additional element and therefore the claim as a whole is considered eligible at Step 2A Pong 1.
Applicant’s amendments are insufficient to overcome the 103 rejections previously raised.  These rejections are respectfully maintained but updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 14 February 2022 have been fully considered but are not persuasive.
Regarding the 103 rejection, Applicant argues that neither Johnson nor Lau teach a first service method icon corresponding to a first service method time for a service and a second service method icon corresponding to a second service method type for the service.  Specifically, applicant argues that Johnson makes no indication of the same service performed at multiple locations much less a plurality of icons corresponding to service method types for the service and that Lau teaches a user selecting a specific vendor from a list of vendors but is silent with respect to a plurality of icons corresponding to a first service method type for a service performed at a first location and a second service method icon corresponding to a second service method type at a second location.  Examiner respectfully disagrees.
Lexicography has not been invoked with regards to the service method type and therefore the broadest reasonable interpretation of the claim limitations is based on the ordinary and accepted meanings of the terms.  Additionally, the claims do not specify how the method types “correspond” to the icons and therefore any type of related information meets the broadest reasonable interpretation of the claims.  Lau is relied upon to teach selectable icons in a display that correspond to service method types for a service at different locations.  The service method types are interpreted as providers of a type of service at different locations.  Thus the selectable search results in Fig. 27 that list a plurality of selectable service providers at different locations, all offering Spa services, meets the limitations of the claim.  See updated grounds of rejection set forth below as necessitated by the amendments to the claims.
Examiner recommends incorporating limitations that clarify what the service method type is intended to encompass and/or how it “corresponds” to the icons in a narrower manner to potentially overcome the art as currently interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0124525) in view of Lau et al. (US 2014/0046715).
As per Claim 1 Johnson teaches:
A user device for scheduling a service for a special-purpose vehicle, the user device comprising: 
a user interface; a processor; and memory comprising instructions (Johnson Figs. 27-33 illustrate a processor, interfaces and memory with computer executable instructions as are described in at least [0075-0113]) that when executed by the processor cause the processor to: 
output, to the user interface, a plurality of service method offerings comprising a first service method offering corresponding to a first service method type for a service being performed on the special-purpose vehicle at a first location and a second service method offering corresponding to a second service method type for the service being performed on the special-purpose vehicle at a second location, wherein the first location and the second location are different locations (Johnson Figs. 4, 19, and 27-33 illustrate outputting to interfaces information corresponding to certain types of service appointments for types of service shops, [0006-0009 and 0036-0044, 0061, 0075-0078] describe selectable buttons in the interface and how resources within a type of shop including resources required for specific types of service appointments for specific types of vehicles which can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment); 
receive, via the user interface, user input comprising a selection of a service method offering of the plurality of service method offerings (Johnson in at least Figs. 3-4, 17, 27-33 and at least [0006-0009 and 0036-0044] describes receiving selections of service methods or optional shop services through the scheduler resource editor used to define the services and the ability to schedule different services, e.g. wheel alignment and/or emissions testing); 
send, to a scheduling server, a signal corresponding to the selected service method offering to schedule the service for the special-purpose vehicle in a scheduling database according to the selected service method offering; and (Johnson in at least Figs. 27-33 illustrate and [0006-0009, 0029 0036-0044, 0075-0113] describe storing schedule information in a schedule database in response to received data inputs and resources associated with service appointments and transmitting the updated and scheduled information through a communication network), 
receive, from the scheduling server, a notification that the service for the special purpose vehicle to be performed by the service provider is scheduled (Johnson in at least Figs. 25, 27-33 and [0006-0009, 0025, 0036-0044, 0061, 0064, 0068, and 0075-0113] illustrate and describe receiving notifications or displays of services scheduled as a result of interface selection).  
Johnson describes outputting and receiving selections of buttons and portions of a displayed interface to offer a plurality of services corresponding to service method types at different locations but does not explicitly recite that they are icons.  However, Lau teaches a system and method for scheduling appointments in any industry where specific vendors have associated designated preset criteria that can be selected by users to search for vendors and to schedule appointments.  Lau further teaches:
output, to the user interface, a plurality of service method icons corresponding to first and second service method types for a service performed at different locations that can be selected, signals associated with the selection are sent to a scheduling service and notices of a selected service to be performed by the service provider are received in response to the selection (Lau in at least Figs. 2, 24-43 and [0007-0014, 52-54 and 0116-0119] illustrate and describe displaying selectable features in an interface for different methods of service offerings for a particular service offered at different locations, for example Fig. 27 illustrates outputting selectable options or icon for a Spa service, each listed option, Bay Area Body Wraps, vs. Body by Melisa vs. Body Temperature all represent selectable icons that correspond to service method types, i.e. the service method offered by that provider for a Spa service at different locations)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display selectable schedulable vehicle services to include the techniques for using specific icons for representing selectable services because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By displaying icons associated with specifically offered services within an interface, specific preprogrammed offerings can be displayed in an organized and easily identifiable manner that will make the interaction with the interface more user friendly.
As per Claim 2 Johnson does not explicitly recite but Lau further teaches:
the first location being a property owned by a user of the special-purpose vehicle (Lau [0099, 0107 and 0112 ] and at least Fig. 7, 15 and 20 describe how customer information maintained by the system and used to schedule services includes the residence of a user scheduling a service).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to offer multiple services at multiple locations to include services offered at a user’s or service requestors location because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By offering services at different locations, including services that could be performed at a requestors home property, the combination enables users to schedule and select services in a more satisfactory manner based on their individual needs and desires.  
As per Claim 3 Johnson further teaches:
the second location being a service center (Johnson [0039, 0041, 0075-0078] describe designating locations associated with resources required to perform services at a service center).  
As per Claim 6 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to: output, to the user interface, at least one special-purpose vehicle data, wherein each special-purpose vehicle data corresponds to a special-purpose vehicle that was previously input by a user into the server; receive, via the user interface, a selection of a special-purpose vehicle data of the at least one special-purpose vehicle data for which the service is to be performed; and send, to the scheduling server, a signal corresponding to the special-purpose vehicle associated with the selected special-purpose vehicle data (Johnson Figs. 3-4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment, describe receiving selections of service methods or optional shop services through the scheduler resource editor used to define the services and the ability to schedule different services, e.g. wheel alignment and/or emissions testing, [0075-0113] describes storing schedule information and resource information associated with service appointments for specific vehicles and transmitting the updated and scheduled information through a communication network).  
Johnson describes outputting and receiving selections of buttons and portions of a displayed interface to offer a plurality of service methods for vehicles including previously serviced vehicles at different locations but does not explicitly recite that they are icons.  However, Lau teaches a system and method for scheduling appointments in any industry where specific vendors have associated designated preset criteria that can be selected by users to search for vendors and to schedule appointments.  Lau further teaches:
output, to the user interface, a plurality of icons that can be selected, signals associated with the selection are sent to a scheduling service and notices of a selected service to be performed by the service provider are received in response to the selection (Lau in at least Figs. 24-43 and [0007-0014 and 0116-0119])
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Johnson does not explicitly recite but Lau further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a price for the service, wherein the price is set by the service provider (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service, the price established by the provider).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 9 Johnson describes providing services for specific types of vehicles but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on a requestor specific data for receiving the service (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service provided to a particular user or requestor, the price established by the provider for the particular offered service being requested, e.g. for a type of vehicle).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claim 10 Johnson describes providing services for specific types of vehicles and specific brands in at least [0041] but does not explicitly recite an associated cost. However, Lau further teaches:
 the price being based on requestor specific data for receiving the service (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service provided to a particular user or requestor, the price established by the provider for the particular offered service being requested, e.g. for a type of vehicle).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 11 Johnson describes providing services for specific types of vehicles and selected services but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on the selected service method icon (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon as is illustrated in at least Fig. 24-43, the price established by the provider).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 12 Johnson describes providing services for specific types of vehicles and selected services but does not explicitly recite an associated cost.  However, Lau further teaches:
the price being based on the first location, the second location, or both (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon and is offered at a particular location, the price established by the provider offering the service at a particular location).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 13 Johnson teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of services (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment), 
Johnson does not teach but Lau further teaches:
each service of the plurality of services having a corresponding price determined by the service provider (Lau in at least [0087 and 0101] and Figs. 2 and 9 illustrates and describe outputting the price for a service that is selected via a service method icon and is offered at a particular location, the price established by the provider offering the service at a particular location).
Lau is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 14 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of service providers, the plurality of service providers being based on the first location, the second location, or both (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment).  
As per Claim 15 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to output, to the user interface, a plurality of service providers, the plurality of service providers being based on a type of the special-purpose vehicle, a brand of special-purpose vehicle, or both (Johnson Figs. 4 and 27-33 illustrate outputting to an interface, [0006-0009 and 0036-0044, 0075-0078] describe selectable buttons in the interface and how resources within a shop including resources required for specific types of service appointments for specific types of vehicles can be defined and used when scheduling appointments and can include the different locations of different resources required to perform different types of services, e.g. emissions testing vs. wheel alignment).  
As per Claim 16 Johnson does not teach but Lau further teaches:
the service provider being a preferred service provider that has been previously selected by a user (Lau in at least [0090, 0119] and Fig. 3C and 40 illustrate and describe the ability for a user to set favorites associated with services and providers).  
Lau is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 17 Johnson further teaches:
the memory further comprising instructions that when executed by the processor cause the processor to: output, to the user interface, a plurality of days and times the service provider has availability to perform the service; receive, via the user interface from a user, a selection of a day and a time of the plurality of days and times, wherein the scheduled service occurs on the selected day and time; and send, to the scheduling server, a signal corresponding to the selected day and time (Johnson in at least [0025, 0030-0037] describes a calendar view of the shop’s day, week and month including availability/booked time slots, [0049] describes designating times for particular technicians and their work time availability, [0057] describes the new appointment selector process for entering a new service appointment where a user selects a time and day when services can be scheduled based on available offerings and the results are displayed and transmitted accordingly, Figs. 27-33 illustrate and [0006-0009, 0036-0044, 0075-0113] describe storing schedule information and resources associated with service appointments and transmitting the updated and scheduled information through a communication network).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0124525) in view of Lau et al. (US 2014/0046715) further in view of Vanstory et al. (US 2002/0111727).
As per Claim 4 Johnson/Lau describe service method icons but do not explicitly recite icons for a transport service for retrieving a vehicle at a location, performing the service then returning the vehicle to the same location.  However, Vanstory teaches an automotive service monitoring system that includes a car pick-up and return service as is described in at least [0088].  Vanstory further teaches:
the plurality of service method offerings comprising a third service method offering corresponding a transport service method such that for the transport 2Application No. 16/689,212 service method a service provider retrieves the special-purpose vehicle at the first location, performs the service at the second location, and returns the special-purpose vehicle to a drop-off location (Vanstory in at least [0043, 0084, 0091-0093, 0111 and 0119-0121] describe the ability to offer a transport service that picks up the car or vehicle from one location for service or repairs at another location and then returns the car to the first location/drop off location or any designated location within a set area).
Therefore, it would be obvious to one of ordinary skill in the art to modify the vehicle service offerings and icons taught by Johnson/Lau to include the techniques for providing a transport service to pick up and drop off vehicles to be serviced because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performed the same function as they did individually.  By providing a transport service, the combination enables vehicles to be serviced that may not be able to get to a service location or enables users to have their vehicle serviced while they are at work or some other location when they don’t need their vehicle the entire time and returned to them at a designated time which provides more options for users to receive service at more convenient times and therefore can increase user satisfaction based on increased service flexibilities.
As per Claim 5 Johnson/Lau does not teach but Vanstory further teaches:
wherein the first location and the drop-off location are the same locations (Vanstory in at least [0043, 0084, 0091-0093, 0111 and 0119-0121] describe the ability to offer a transport service that picks up the car or vehicle from one location for service or repairs at another location and then returns the car to the first location/drop off location or any designated location within a set area).  
Vanstory is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623